The opinion heretofore rendered in this cause is withdrawn, and the following is substituted in lieu thereof:
The conviction is for unlawfully selling whisky in a dry area; the punishment, one year in jail.
The purchaser named in the information testified that appellant sold him a pint of whisky, in Coryell County, for which he paid $3.00. It was agreed that said county was a dry area within the meaning of the Texas Liquor Control Act. The facts authorized the jury's conclusion of guilt.
Appellant's motion for a continuance was overruled, of which action he complains in his brief. However, no bill of exception presenting the question appears. It is the rule of long standing that, in order for the action of the trial court in overruling a motion for a continuance to be reviewable by this court, same must be presented by a bill of exception. Authorities supporting the rule are numerous and will be found collated in 13 Texas Digest 456.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.